Citation Nr: 9923000	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-24 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability for the period from March 31, 1994, 
to August 1, 1998.  

2.  Entitlement to restoration of a 30 percent evaluation for 
a right knee disability effective August 1, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989.  By rating action dated in June 1994 the 
Department of Veterans Affairs (VA) granted service 
connection for a right knee disability effective March 31, 
1994, and assigned a 10 percent evaluation for the disability 
effective that same date.  The veteran appealed for a higher 
evaluation for the right knee disability.  In  November 1995 
he testified at a hearing at the regional office.  In a 
February 1996 rating action, pursuant to a decision by the 
regional office hearing officer, the evaluation for the right 
knee condition was increased to 30 percent effective from 
March 31, 1994.  In a May 1998 rating action the evaluation 
for the right knee condition was reduced from 30 percent to 
10 percent effective from August 1, 1998.  The case is now 
before the Board for appellate consideration.  


REMAND

The veteran's service medical records reflect that he injured 
his right knee in March 1985 while going over a wall on an 
obstacle course.  He stepped into a hole and heard his right 
knee "pop".  

The veteran was hospitalized at a VA medical center in April 
1994 and underwent a right knee arthroscopy.  The findings 
included a medial meniscal tear that was excised.  He also 
had a pathological medial plica that was overlying the 
medical femoral condyle that was excised.  He had a 
completely torn anterior cruciate ligament and the anterior 
cruciate ligament stump was excised as well as an osteophyte 
anterior to the anterior cruciate ligament insertion.  

When the veteran was examined by the VA in June 1994, there 
were three arthroscopic scars over the anterior aspect of the 
right knee.  The knee was somewhat swollen.  Extension of the 
knee was to 0 degrees and flexion to 130 degrees.  He had 
some instability of the knee and some grating of the knee.  

The veteran was again hospitalized by the VA during 
October 1995 and a right knee anterior cruciate ligament 
reconstruction was performed.  

When the veteran was examined by the VA in December 1997 he 
complained of pain involving the right knee and there was 
tenderness of the knee.  Range of motion of the knee was from 
0 degrees to 110 degrees.  The diagnosis was chronic knee 
condition secondary to anterior cruciate ligament tear with 
residuals.  

The veteran was again examined by the VA in April 1998.  He 
complained of pain and occasional swelling of the knee.  On 
examination range of motion of the knee was from 0 degrees to 
140 degrees.  The scars were noted to be well healed.  There 
was a trace of effusion but no tenderness.  It was indicated 
that there was good stability of the knee.  The diagnosis was 
status postoperative reconstruction of the right anterior 
cruciate ligament.  

The Board notes that the VA examinations do not indicate the 
limitation of functional ability due to the right knee pain 
and whether the right knee joint exhibits weakened movement, 
excess fatigability or incoordination.  The case is 
accordingly REMANDED for the following action:  

1. The RO should requested the veteran to 
identify the complete names, addresses 
and approximate dates of treatment for 
all health care providers, including 
private physicians and VA, who may 
possess additional records pertinent to 
his pending claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file a copy of all 
records identified by the veteran which 
are not already of record.
2.  The veteran should be scheduled for a 
special orthopedic examination in order 
to determine the current nature and 
severity of his right knee disability.  
All indicated tests and studies should be 
conducted.  The examiner should identify 
the limitation of activity imposed by the 
right knee condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the examiner regarding 
whether pain associated with the right 
knee disability significantly limits 
functional ability during flare-ups or 
with extended use.  Voyles v. Brown, 5 
Vet. App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner should also 
indicate whether the affected joint 
exhibits weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file is to be made available 
to the examiner for review prior to 
conducting the examination.  

3.  The regional office should then 
review the veteran's claim and 
readjudicate the issue on appeal, to 
include consideration of the provisions 
of 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
and 4.45.  If the determination regarding 
the issue on appeal remains adverse to 
the veteran, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.  


When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

